        Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

YVONNE BROWN,                          )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. _____________________
JAIME & GROUP, LLC,                    )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, YVONNE BROWN, by and through the undersigned

counsel, and files this, her Complaint against Defendant JAIME & GROUP, LLC

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                           1
         Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 2 of 12




of Georgia, Rome Division.

                                     PARTIES

       3.     Plaintiff YVONNE BROWN (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in Dallas,

Georgia (Paulding County).

       4.     Plaintiff is disabled as defined by the ADA.

       5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Defendant JAIME & GROUP, LLC (hereinafter “Defendant”) is a

Georgia limited liability company that transacts business in the state of Georgia

and within this judicial district.

       8.     Defendant may be properly served with process via its registered

agent for service, to wit: Rafael Jaime, 323 Windsor Falls Drive, Canton, Georgia,

30114.

                            FACTUAL ALLEGATIONS

       9.     On or about May 31, 2019, Plaintiff was a customer at “Los Arcos,” a

business located at 480 Watts Road, Hiram, Georgia 30141.


                                          2
        Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 3 of 12




      10.    Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives, commutes and/or travels in the near vicinity of the

Facility and Property.

      12.    Plaintiff’s access to the business(es) located at 480 Watts Road,

Hiram, Georgia 30141, Paulding County Parcel ID number 146.4.3.063.0000,

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or

limited because of her disabilities, and she will be denied and/or limited in the

future unless and until Defendant is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Facility and Property,

including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.


                                          3
        Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 4 of 12




      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to access at the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                              COUNT I
                  VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

                                           4
        Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 5 of 12




by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property

and as an advocate for the disabled, but could not fully do so because of her

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit her

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the very


                                          5
        Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 6 of 12




near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of her disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit her access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.


                                           6
        Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 7 of 12




      30.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     EXTERIOR ELEMENTS:

      (i)     All four (4) accessible parking spaces on the Property are

              missing proper identification signage, in violation of

              section 502.6 of the 2010 ADAAG standards.

      (ii)    The two (2) access aisles central and adjacent to each

              pair of said four (4) accessible parking spaces on the

              Property are not level due to the presence of ramps

              within the boundaries of said access aisles, in violation of

              section 502.4 of the 2010 ADAAG standards.

      (iii)   The side flares of each of the above-described ramps

              protrude into the boundaries of each of the adjacent

              accessible parking spaces, in violation of section 502.4 of

              the 2010 ADAAG standards.

      (iv)    Two (2) of the four (4) accessible parking spaces on the


                                           7
  Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 8 of 12




      Property have a slope in excess of 1:48 (one to forty-

      eight), in violation of section 502.4 of the 2010 ADAAG

      standards.

(v)   At least one accessible parking space on the Property has

      inadequate dimensions and/or is not adequately marked,

      in violation of sections 502.1 and 502.2 of the 2010

      ADAAG        standards.   Specifically,   the   easternmost

      accessible parking space has inadequate width.

(b)   INTERIOR ELEMENTS:

(i)   The interior of the Facility has a bar lacking any portion

      of the counter that has a maximum height of 34 inches

      from the finished floor in violation of section 902.3 of the

      2010 ADAAG standards. In addition, there is no seating

      within reasonable proximity to the bar offering dining

      surfaces provided for consumption of food or drink

      which complies with section 902.2 of the 2010 ADAAG

      standards, requiring appropriate knee and toe clearance

      complying with section 306 of the 2010 ADAAG

      standards, positioned for a forward approach, in violation


                                   8
        Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 9 of 12




              of section 226.1 of the 2010 ADAAG standards.

      (ii)    The hand operated flush controls on the commodes in the

              accessible toilet stalls in the restrooms in the Facility are

              not located on the open side of each such accessible stall,

              in violation of section 604.6 of the 2010 ADAAG

              standards.

      (iii)   The accessible toilet stall doors in the restrooms in the

              Facility are not self-closing, in violation of section

              604.8.2.2 of the 2010 ADAAG standards.

      31.     The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      32.     Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      33.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.


                                           9
       Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 10 of 12




      34.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      35.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      37.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.


                                        10
       Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 11 of 12




      40.   Plaintiff’s requested relief serves the public interest.

      41.   The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable


                                         11
       Case 4:19-cv-00153-TWT Document 1 Filed 07/11/19 Page 12 of 12




             in light of the circumstances.

                                       Dated: July 11, 2019.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (800) 238-3857
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich




                                         12
